Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 15, 2020

                                    No. 04-20-00367-CV

                        IN THE INTEREST OF G.E.T., A CHILD,

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-PA-00671
                      The Honorable Laura Salinas, Judge Presiding


                                       ORDER

              On September 14, 2020, appellant filed his brief. Appellant’s brief
      violates Texas Rule of Appellate Procedure 9.9 in that the appendix to the brief
      includes sensitive data, specifically the birth date and name of a person who was a
      minor when the underlying suit was filed, and such data has not been redacted.
      See TEX. R. APP. P. 9.9.

              We therefore ORDER that appellant’s appendix is STRICKEN. We
      further ORDER appellant to file an amended appendix in compliance with Texas
      Rule of Appellate Procedure 9.9 by September 25, 2020.



                                                   _________________________________
                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court